Exhibit 10.1

 

REORGANIZATION AND SHARE EXCHANGE AGREEMENT

 

THIS REORGANIZATION AND SHARE EXCHANGE AGREEMENT (this “Agreement”) is made and
entered into as of January 1, 2019, by and among THERMOGENESIS CORP., a Delaware
corporation (“ThermoGenesis”), CESCA THERAPEUTICS INC., a Delaware corporation
(“Cesca”), CARTXPRESS BIO, INC., a Delaware corporation (“Newco”), BAY CITY
CAPITAL FUND V, L.P., a Delaware limited partnership (“BCCF”), and BAY CITY
CAPITAL FUND V CO-INVESTMENT FUND, L.P., a Delaware limited partnership (“BCC
Co-Investment”, and together with BCCF, the “BCC Funds”).

 

background:

 

A.     Cesca and the BCC Funds collectively hold all of the outstanding shares
of common stock, par value $.001 per share, of ThermoGenesis (“ThermoGenesis
Common Stock”), with Cesca holding 8,000,000 shares of the ThermoGenesis Common
Stock, BCCF holding 1,962,600 shares of ThermoGenesis Common Stock (the “BCCF
Shares”), and BCC Co-Investment holding 37,400 shares of ThermoGenesis Common
Stock (the “BCC Co-Investment Shares”).

 

B.     ThermoGenesis’ business is currently comprised of (i) the development and
commercialization of its CAR-TXpress device based on the intellectual property
and assets acquired by ThermoGenesis from SynGen Inc. in July 2017 (the “Cell
Processing Business”), and (ii) the cord-blood, point-of-care, and legacy Cesca
cell processing device business acquired from Cesca in July 2017 (the “Legacy
Cesca Business”).

 

C.     The stockholders and board of directors of ThermoGenesis have approved a
reorganization of ThermoGenesis (the “Reorganization”) pursuant to which the
Cell-Processing Business and Legacy Cesca Business will be separated as follows:

 

(i) ThermoGenesis will contribute substantially all of the assets and
liabilities of the Cell-Processing Business to Newco (the “Contribution”) in
exchange for 10,000,000 shares of newly issued shares of common stock, par value
$.001 per share, of Newco (“Newco Common Stock”) pursuant to a Contribution
Agreement in substantially the form attached as Exhibit A hereto (the
“Contribution Agreement”); and

 

(ii) The BCC Funds will then assign and transfer to ThermoGenesis all 2,000,0000
shares of the ThermoGenesis Common Stock held by the BCC Funds in exchange for
an aggregate of 2,000,000 shares of the Newco Common Stock issued to
ThermoGenesis in the Contribution (the “Exchange”).

 

D.     The parties desire to hereby set forth certain terms and conditions
relating to the Reorganization.

 

NOW, THEREFORE, in consideration of the foregoing premises, which shall be
deemed an integral part of this Agreement and not as mere recitals hereto, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.     The Contribution. Immediately prior to the Closing (as defined below),
ThermoGenesis and Newco will effect the Contribution upon the terms and
conditions set forth in the Contribution Agreement.

 

 

--------------------------------------------------------------------------------

 

 

2.     The Exchange. BCCF hereby agrees that, at the Closing and immediately
following the Contribution, BCCF will sell, transfer, and assign the BCCF Shares
to ThermoGenesis in exchange for the transfer and assignment by ThermoGenesis to
BCCF of 1,962,600 of the shares of Newco Common Stock received by ThermoGenesis
in the Contribution. BCC Co-Investment hereby agrees that, at the Closing and
immediately following the Contribution, BCC Co-Investment will sell, transfer,
and assign the BCC Co-Investment Shares to ThermoGenesis in exchange for the
transfer and assignment by ThermoGenesis to BCCF of 37,400 of the shares of
Newco Common Stock received by ThermoGenesis in the Contribution.

 

3.     Additional Covenants of the Parties. The parties further covenant and
agree that:

 

3.1     Immediately prior to the Closing, Newco will file with the Delaware
Secretary of State an Amended and Restated Certificate of Incorporation of Newco
in substantially the form attached as Exhibit B hereto (the “Restated
Certificate”);

 

3.2     Newco, ThermoGenesis, and the BCC Funds shall, at the Closing, enter
into a Right of First Refusal and Co-Sale Agreement in substantially the form
attached as Exhibit C hereto (the “First Refusal Agreement”);

 

3.3     Newco and the BCC Funds shall, at the Closing, enter into an Investors’
Rights Agreement in substantially the form attached as Exhibit D hereto (the
“Investors’ Rights Agreement”); and

 

3.4     Newco, ThermoGenesis, and the BCC Funds shall, at the Closing, enter
into a Voting Agreement in substantially the form attached as Exhibit E hereto
(the “Voting Agreement”).

 

4.     Closing. The closing of the Exchange (the “Closing”) shall be consummated
on the date of this Agreement immediately following the Contribution remotely
via the exchange of documents and other deliverables by execution and delivery
of all necessary documents and other deliverables by each party hereto by
overnight mail, electronic mail or such other method mutually agreed to by the
parties, or at such other time, date or place as the parties may mutually agree
upon in writing. At the Closing:

 

4.1     BCCF will (i) deliver to ThermoGenesis all certificates representing the
BCCF Shares, duly endorsed in blank or accompanied by duly executed stock
powers, and (ii) deliver to ThermoGenesis and Newco a duly executed counterpart
of the First Refusal Agreement, Investors’ Rights Agreement, and Voting
Agreement;

 

4.2     BCC Co-Investment will (i) deliver to ThermoGenesis all certificates
representing the BCC Co-Investment Shares, duly endorsed in blank or accompanied
by duly executed stock powers, and (ii) deliver to ThermoGenesis and Newco a
duly executed counterpart of the First Refusal Agreement, Investors’ Rights
Agreement, and Voting Agreement;

 

4.3     ThermoGenesis will (i) deliver to BCCF one or more certificates
evidencing the Newco Common Stock to be transferred to BCCF in the Exchange,
duly endorsed in blank or accompanied by duly executed stock powers, (ii)
deliver to BCC Co-Investment one or more certificates evidencing the Newco
Common Stock to be transferred to BCC Co-Investment in the Exchange, duly
endorsed in blank or accompanied by duly executed stock powers, (iii) deliver to
the other parties to this Agreement evidence that the Contribution has been
completed, and (iv) deliver to the BCC Funds and Newco a duly executed
counterpart of the First Refusal Agreement and the Voting Agreement; and

 

2

--------------------------------------------------------------------------------

 

 

4.4     Newco will deliver to the other parties to this Agreement the following:
(i) a copy the Restated Certificate certified by the Secretary of State of the
State of Delaware, (ii) evidence confirming the prior issuance of 10,000,000
shares of Newco Common Stock to ThermoGenesis pursuant to the Contribution,
(iii) duly executed counterparts of the First Refusal Agreement, Investors’
Rights Agreement, and Voting Agreement, (iv) a certificate of the Secretary of
State of the State of Delaware certifying as to the good standing of Newco in
the State of Delaware, and (v) a copy of the bylaws of Newco certified by the
Secretary of Newco.

 

5.     ThermoGenesis Exit Payment. In consideration of the obligations and
agreements of the BCC Funds herein, Cesca hereby agrees that, in the event of a
ThermoGenesis Sale (as defined below), Cesca agrees that it will pay to BCCF an
amount in cash equal to twenty percent (20%) of the amount by which the Net Sale
Proceeds (as defined below) from the ThermoGenesis Sale exceed Eight Million
U.S. Dollars (USD $8,000,000) (a “ThermoGenesis Exit Payment”). The
ThermoGenesis Exit Payment will be paid in immediately available funds within
ten (10) days of the closing of a ThermoGenesis Sale. The ThermoGenesis Exit
Payment will be made in U.S. dollars, and if the Net Sale Proceeds are paid in a
foreign currency, the calculation of the amount of the ThermoGenesis Exit
Payment will be determined based on the exchange rate in effect on the date the
ThermoGenesis Exit Payment is made by Cesca. For purposes hereof, the following
definitions and additional terms shall apply:

 

5.1     “ThermoGenesis Sale” means either of the following transactions that
close on or before the third (3rd) anniversary of the date of this Agreement:
(i) a sale of a majority or more of the then-outstanding equity interests of
ThermoGenesis in a single transaction or series of related transactions, to a
single buyer or multiple buyers, but excluding any buyer that is a direct or
indirect Subsidiary of Cesca, or (ii) the sale by ThermoGenesis of all or
substantially of its assets, in a single transaction or series of related
transactions, to a single buyer or multiple buyers, but excluding any buyer that
is a direct or indirect Subsidiary of Cesca. For purposes of clarification, the
issuance of new equity interests by ThermoGenesis shall not be deemed to be a
ThermoGenesis Sale under this Agreement.

 

5.2     “Net Sale Proceeds” means the aggregate consideration actually received
by Cesca or ThermoGenesis, as the case may be, from the buyer(s) in the
ThermoGenesis Sale minus (i) the transaction expenses of Cesca and ThermoGenesis
relating to the ThermoGenesis Sale, and (ii) any indebtedness and other
liabilities of ThermoGenesis that are retained by ThermoGenesis following the
ThermoGenesis Sale. In the event that any of the consideration payable to Cesca
or ThermoGenesis is subject to contingency, deferral, or escrow, then the
portion of the ThermoGenesis Exit Payment attributable to the contingent,
deferred, or escrowed consideration shall not be payable until ten (10) days
after the actual receipt by ThermoGenesis or Cesca, as the case may be, of such
consideration on a non-contingent and unrestricted basis. In the event that any
of the consideration payable to Cesca or ThermoGenesis is paid in a form other
than immediately available cash funds, then for purposes of calculating Net Sale
Proceeds, such consideration shall be valued at its fair market value as
reasonably determined in good faith by Cesca.

 

5.3     “Subsidiary” means any entity in which Cesca directly, or indirectly
through other Subsidiaries, owns at least a majority of the outstanding voting
equity interests.      

 

6.     Representations and Warranties of BCC Funds. Each BCC Fund hereby
represents and warrants, severally not jointly, to Newco, ThermoGenesis, and
Cesca as follows:

 

6.1     Right, Power and Authority; Authorization. The execution and delivery of
this Agreement by the BCC Fund and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the BCC Fund, and no further consent or action is required by the BCC
Fund or its shareholders, members, partners, officers, directors, managers,
employees or agents. The BCC Fund has the absolute and unrestricted right,
power, authority, and capacity to enter into this Agreement and to transfer the
BCCF Shares or BCC Co-Investment Shares (as applicable) to ThermoGenesis in
accordance with the terms of this Agreement and to otherwise consummate the
transactions contemplated by this Agreement. This Agreement has been duly
executed by the BCC Fund and constitutes the valid and binding obligation of the
BCC Fund, enforceable against the BCC Fund in accordance with its terms. The BCC
Fund has not created any interest or equity (including any right to acquire,
option or right of pre-emption) or any mortgage, charge, pledge, lien,
assignment, hypothecation, security, title, retention or any other security
agreement or arrangement in respect of any of the BCCF Shares or BCC
Co-Investment Shares (as applicable).

 

3

--------------------------------------------------------------------------------

 

 

6.2     No Conflicts. The BCC Fund’s execution, delivery, and performance of
this Agreement and its consummation of the transactions contemplated hereby will
not conflict with or result in a violation of, the BCC Fund’s organizational
documentation. The BCC Fund is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other governmental authority or other person or
entity in connection with the execution, delivery and performance by the BCC
Fund of this Agreement.

 

6.3     Valid Title. The BCC Fund has and will transfer to ThermoGenesis in
accordance with the terms of this Agreement, good, valid and marketable title to
the BCCF Shares or BCC Co-Investment Shares, free and clear of any and all
security interests, pledges, claims, liens, encumbrances or other rights of any
other person or entity.

 

6.4     Investment Representation. The BCC Fund has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Newco Common Stock received by it in the Exchange, and has so evaluated the
merits and risks of such investment. The BCC Fund is able to bear the economic
risk of an investment in Newco Common Stock for an indefinite period of time
and, at the present time, is able to afford a complete loss of such investment.
The BCC Fund further acknowledges that the shares of Newco Common Stock to be
acquired by the BCC Fund have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), in reliance on the “private offering”
exemption provided by Section 4(a)(2) of the Securities Act and/or Regulation D
promulgated pursuant to the Securities Act, and that the Newco Common Stock will
bear the following legend or one substantially similar thereto:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT, OR AN AVAILABLE EXEMPTION THEREUNDER, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

6.5     Agents or Brokers. The BCC Fund has taken no action which would give
rise to any claim by any person or entity for finder’s fees, brokerage or other
commissions relating to this Agreement or the transactions contemplated hereby.

 

7.     Representations and Warranties of Cesca, ThermoGenesis, and Newco. Each
of Cesca, ThermoGenesis, and Newco (the “Cesca Parties”), severally and not
jointly, represents and warrants to the BCC Funds as follows:

 

4

--------------------------------------------------------------------------------

 

 

7.1     Due Organization. The Cesca Party has been duly organized and validly
exists as a corporation in good standing under the laws of the State of
Delaware, with all requisite power and authority to conduct its business.

 

7.2     Right, Power and Authority; Authorization. The Cesca Party has the
requisite corporate power and authority to execute, deliver, and perform its
obligations under this Agreement. The execution and delivery of this Agreement
by the Cesca party and the consummation by it of the transactions contemplated
hereunder have been duly authorized by all necessary action on the part of the
Cesca Party, and no further consent or action is required by the Cesca Party,
its board of directors, or its stockholders. This Agreement, once executed by
the Cesca Party and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Cesca Party, enforceable
against the Cesca Party in accordance with its terms.

 

7.3     No Conflict. The Cesca Party’s execution, delivery, and performance of
this Agreement and its consummation of the transactions contemplated hereby will
not conflict with or result in a violation of its certificate of incorporation
or bylaws.

 

7.4     Newco Shares. The shares of Newco Common Stock to be acquired by the BCC
Funds in the Exchange have been duly authorized and are validly issued, fully
paid, and non-assessable and will not be sold in violation of statutory or
contractual preemptive rights, resale rights, rights of first refusal, or
similar rights, or are they subject to any liens, claims, or encumbrances.

 

7.5     Funding of Newco. Based on the current business plan and budget for the
Cell-Processing Business, Cesca has included in its budget for fiscal year 2018
the funding of the anticipated operating losses Newco through one or more loans
by Cesca for fiscal year 2018. In the event that Cesca provides funding to
support operating losses of Newco in 2019 and beyond through additional loans,
funds loaned will be at an interest rate at least equal to Cesca’s cost of
capital and repayment will be required as soon as Newco is in a cash position to
repay.

 

7.6     Agents or Brokers. The Cesca Party has taken no action which would give
rise to any claim by any person or entity for finder’s fees, brokerage or other
commissions relating to this Agreement or the transactions contemplated hereby.

 

8.     Conditions Precedent to the Obligations of BCC Funds. The obligation of
the BCC Funds to consummate the Exchange and perform their respective
obligations under Section 4 above is subject to the satisfaction or written
waiver of the following conditions on or before the Closing:

 

8.1     The representations and warranties set forth in Section 7 hereof shall
be true and correct at and as of the Closing as though then made and as though
the Closing date was substituted for the date of this Agreement throughout such
representations and warranties; and

 

8.2      The Cesca Parties shall have performed all of the covenants and
agreements required to be performed by them under this Agreement prior to the
Closing.

 

9.     Conditions Precedent to the Obligations of Cesca Parties. The obligation
of the Cesca Parties to perform their respective obligations in Section 5 above
is subject to the satisfaction or written waiver of the following conditions on
or before the Closing:

 

9.1     The representations and warranties set forth in Section 6 hereof shall
be true and correct at and as of the Closing as though then made and as though
the Closing date was substituted for the date of this Agreement throughout such
representations and warranties; and

 

5

--------------------------------------------------------------------------------

 

 

9.2      The BCC Funds shall have performed all of the covenants and agreements
required to be performed by them under this Agreement prior to the Closing.

 

10.     Termination. Any of the Cesca Parties shall have the right to terminate
this Agreement by written notice to the BCC Funds in the event that the Closing
shall not have occurred by the thirtieth (30th) day following the date of this
Agreement, unless the failure to fulfill the conditions for Closing are due to
any intentional or willful act or omission by a Cesca Party. Either of the BCC
Funds shall have the right to terminate this Agreement by written notice to the
Cesca Parties in the event that the Closing shall not have occurred by the
thirtieth (30th) day following the date of this Agreement, unless the failure to
fulfill the conditions for Closing are due to any intentional or willful act or
omission by a BCC Fund.

 

11.     Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 11) set forth below the parties’ signature lines on
this Agreement.

 

12.     Miscellaneous.

 

12.1     Expenses. Except as otherwise expressly provided herein, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.

 

12.2     Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

12.3     Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

12.4     Entire Agreement. This Agreement, together with the exhibits hereto,
constitute the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter.

 

12.5     Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. No party may assign its rights or obligations hereunder
without the prior written consent of the other parties, which consent shall not
be unreasonably withheld or delayed. No assignment shall relieve the assigning
party of any of its obligations hereunder.

 

6

--------------------------------------------------------------------------------

 

 

12.6

 

12.7     Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No waiver by
any party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

12.8     Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Delaware without giving effect to any choice or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction).

 

ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF CALIFORNIA IN EACH CASE LOCATED IN THE
CITY OF SAN FRANCISCO AND COUNTY OF SAN FRANCISCO, AND EACH PARTY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 12.8.

 

7

--------------------------------------------------------------------------------

 

 

12.9     Specific Performance. The parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the parties shall be entitled to specific performance
of the terms hereof, in addition to any other remedy to which they are entitled
at law or in equity.

 

12.10     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

12.11     Public Announcements. Unless otherwise required by applicable law or
stock exchange requirements (based upon the reasonable advice of counsel), no
party to this Agreement shall make any public announcements in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media without the prior written consent of the other parties (which
consent shall not be unreasonably withheld or delayed), and the parties shall
cooperate as to the timing and contents of any such announcement. The parties
agree that no announcement or public statement regarding the transactions
contemplated by this Agreement shall be made prior to the filing of a Current
Report on Form 8-K by Cesca disclosing the Reorganization.

 

 

 

 

 

[SIGNATURE PAGES FOLLOW]

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

CESCA THERAPEUTICS INC.

 

By:     /s/ Xiaochun Xu

Xiaochun (Chris) Xu, President

 

 

Address:

2711 Citrus Road

Rancho Cordova, California 95742

Attention: Xiaochun (Chris) Xu, President

Email: cxu@cescatherapeutics.com

Facsimile: 916-200-2874

 

 

THERMOGENESIS Corp.

 

By:     /s/ Haihong Zhu

Haihong Zhu, President

 

 

Address:

2711 Citrus Road

Rancho Cordova, California 95742

Attention: Haihong Zhu, President

Email: hzhu@thermogenesis.com

Facsimile: 916-200-2874

 

 

CARTXPRESS BIO, INC.

 

By:     /s/ Haihong Zhu

Haihong Zhu, President

 

Address:

2711 Citrus Road

Rancho Cordova, California 95742

Attention: Haihong Zhu, President

Email: hzhu@thermogenesis.com

Facsimile: 916-200-2874

 

 

 

--------------------------------------------------------------------------------

 

 

BAY CITY CAPITAL FUND V, L.P.

 

By:     Bay City Capital Management V LLC

Its:     General Partner

 

 

By:     Bay City Capital LLC

Its:     Manager

 

 

By:     /s/ Carl Goldfischer

Name:     Carl Goldfischer

Title:     MD

 

 

 

Address:

Bay City Capital LLC

750 Battery Street, Suite 400

San Francisco, CA 94111

 

 

BAY CITY CAPITAL FUND V CO-INVESTMENT FUND, L.P.

 

By: Bay City Capital Management V LLC

Its: General Partner

 

 

By:     Bay City Capital LLC

Its:     Manager

 

By:     /s/ Carl Goldfischer

Name:     Carl Goldfischer

Title:     MD

 

Address:

Bay City Capital LLC

750 Battery Street, Suite 400

San Francisco, CA 94111

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF CONTRIBUTION AGREEMENT

 

 

--------------------------------------------------------------------------------

 

 

CONTRIBUTION AGREEMENT

 

 

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made effective as of January
1, 2019 (the “Contribution Date”) by and between THERMOGENESIS CORP., a Delaware
corporation (the “Stockholder”), and CARTXPRESS BIO, INC., a Delaware
corporation (the “Company”).

 

RECITALS

 

A.     The Stockholder is engaged, as one of its businesses, in the development
and commercialization of its CAR-TXpress device based on the intellectual
property and assets acquired by the Stockholder from SynGen Inc. in July 2017
(the “Cell-Processing Business”) and holds various assets used or held for use
in the Cell-Processing Business, including the Contributed Assets (as defined
below);

 

B.     The Stockholder is also an obligor under the Assumed Liabilities (as
defined below);

 

C.     The Board of Directors of the Stockholder and the Board of Directors of
the Company have determined that a contribution by the Stockholder to the
Company of the Contributed Assets in exchange for 10,000,000 newly issued shares
of common stock, par value $0.001 per share, in the Company (the “Shares”) and
the assumption by the Company of the Assumed Liabilities (the “Contribution”) is
in the best interests of the Stockholder and its shareholders;

 

D.     The Company was formed solely for the purpose of the Contribution and has
no assets immediately prior to the Contribution, and the Shares constitute the
first issuance of capital stock of the Company;

 

E.     As a result of the Contribution, Stockholder will become the first and
only stockholder of the Company; and

 

F.     The Stockholder and Company intend for the Contribution to qualify as
tax-free contributions of property pursuant to Section 351 of the Code.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and of the covenants and
agreements contained herein, the parties hereto agree as follows:

 

ARTICLE I. 


CONTRIBUTION

 

Subject to the terms and conditions of this Agreement, the Stockholder hereby
grants, contributes, conveys, assigns, transfers and delivers to the Company, as
of the Contribution Date, all of the Stockholder’s right, title and interest in
and to the Contributed Assets. In exchange for the Stockholder’s contribution of
the Contributed Assets, the Company shall assume the Assumed Liabilities and
issue Ten Million (10,000,000) Shares to the Stockholder upon such contribution.
It is intended by the parties that the contribution of the Contributed Assets
being made by the Stockholder to the Company and the assumption of the
Stockholder’s Assumed Liabilities by the Company hereunder will qualify as a
tax-exempt transaction pursuant to Section 351 of the Code. In furtherance of
the foregoing, the Stockholder and the Company shall execute and deliver to the
other the Bill of Sale and Assignment, the Assumption Agreement, and the
Contract Assignment (as those terms are defined below).

 

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE II.

 

DEFINITIONS

 

When used in this Agreement, the following terms shall have the meanings
specified:

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Assumed Liabilities” shall mean all of the accounts payable of the Stockholder
relating to the Cell-Processing Business.

 

“Assumption Agreement” shall mean Assignment and Assumption of Assumed
Liabilities, in the form of EXHIBIT A attached hereto, by which the Assumed
Liabilities are to be assumed by the Company.

 

“Bill of Sale and Assignment” shall mean the instrument in the form of EXHIBIT B
attached hereto, by which the Stockholder will convey to the Company its right,
title and interest in and to the Contributed Assets.

 

“Business Employees” shall mean those employees listed on EXHIBIT E attached
hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, modified, or
superseded.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Contract Assignment” shall mean the Assignment and Assumption of Contracts, in
the form of EXHIBIT C attached hereto, by which the Stockholder assigns the
Contracts to the Company and the Company assumes certain rights and obligations
of the Stockholder under the Contracts.

 

“Contracts” shall mean all of the agreements of the Stockholder set forth on
EXHIBIT G hereto.

 

“Contributed Assets” shall mean the right, title and interest of the Stockholder
in and to the following tangible and intangible assets used or held for use in
the operation of the Cell-Processing Business: (a) $0 in cash, (b) prepaid
expenses, security deposits, deposits, accounts, and accounts receivable
relating solely to the Cell-Processing Business, (b) all inventory, finished
good, raw materials, work in progress, packaging, supplies, parts and other
inventories of the Cell-Processing Business, (c) the rights and benefits under
the Contracts, (d) the Equipment, (e) the Records, (f) Intellectual Property and
rights with respect to Intellectual Property, (g) the Specified Assets, and (h)
warranties and rights with respect to the foregoing assets.

 

“Cell-Processing Business” shall have the meaning set forth in the Recitals.

 

“Contribution” shall have the meaning set forth in the Recitals.

 

“Contribution Date” shall have the meaning set forth in the Preamble.

 

“Equipment” shall mean all of the equipment and other tangible personal property
listed on EXHIBIT D.

 

2

--------------------------------------------------------------------------------

 

 

 

“Intellectual Property” shall mean (i) those patents and trademarks listed on
EXHIBIT F attached hereto and (ii) any other inventions (whether or not
protected or protectable under patent laws), works of authorship, information
fixed in any tangible medium of expression (whether or not protected or
protectable under copyright laws), moral rights, trade secrets, developments,
designs, applications, processes, know-how, discoveries, ideas (whether or not
protected or protectable under trade secret laws), and all other subject matter
protected or protectable under patent, copyright, moral right, trademark, trade
secret, or other laws that relate primarily to the Cell-Processing Business.

 

“Records” shall mean files and records, in whatever form, including charts,
technical information and data, regulatory information, design history,
correspondence, books of account, employment records, client files, purchase and
sales records and correspondence and other written materials of the Stockholder,
that relate solely to the Cell-Separation Business.

 

“Retained Liabilities” shall mean any obligations (including debt obligations)
of the Stockholder that are unrelated to the Cell-Separation Business.

 

“Shares” shall have the meaning set forth in the Recitals.

 

“Stockholder” shall have the meaning set forth in the Preamble.

 

ARTICLE III.

 

NO ASSUMPTION OF CERTAIN LIABILITIES

 

The Company is not assuming, and shall not be deemed to have assumed, any of the
Retained Liabilities.

 

ARTICLE IV.

 

NON-TRANSFERABLE CONTRIBUTED ASSETS

 

It is understood that certain Contributed Assets may not be immediately
transferable or assignable to the Company, and this Agreement will not
constitute an assignment of any such non-transferable assets.  In such event,
(a) the Stockholder will use its best efforts (and bear the respective costs of
such efforts) to obtain any consent or authorization which may be required to
transfer or assign the non-transferable assets to the Company or to remove or
eliminate any impediment preventing the transfer or assignment of the
non-transferable assets to the Company, (b) the Stockholder will grant to the
Company full use and benefit of the Stockholder’s interest in the
non-transferable assets to the extent permitted by the terms of or applicable to
such non-transferable assets, it being the intent of the parties that the
Company have the sole benefit of the non-transferable assets as though it were
the sole owner thereof, (c) the Stockholder will take best efforts (and bear the
respective costs of such efforts) to preserve the value of the non-transferable
assets, (d) the Stockholder will not transfer or assign the non-transferable
assets to any person or entity other than the Company, (e) the Stockholder will
transfer or assign the non-transferable assets to the Company as soon as
practicable once such transfer or assignment can be effected, and (f) the
Company will be responsible for obligations relating to the non-transferable
assets arising or occurring after the Contribution Date as if they had been
transferred or assigned to the Company in accordance with the terms of this
Agreement.  If and to the extent an arrangement acceptable to the Company with
respect to the transfer of such non-transferable assets cannot be made, then the
Company, upon written notice to the Stockholder, shall have no obligation under
Article I or otherwise with respect to any such Contract, property, right or
other asset, and such Contract, property, right or other asset shall not be
deemed to be a Contributed Asset and the related liability shall be deemed a
Retained Liability.

 

3

--------------------------------------------------------------------------------

 

 

 

ARTICLE V.

 

BUSINESS EMPLOYEES

 

As of the Contribution Date, the Business Employees will cease to be employees
of the Stockholder and will become employees of the Company.

 

ARTICLE VI.

 

COMPLETENESS OF AGREEMENT

 

This Agreement represents the entire contract between the parties with respect
to the subject matter hereof and supersedes all offers, proposals, statements,
representations and agreements with respect to the subject matter hereof. This
Agreement may not be amended except by action of each of the parties hereto set
forth in an instrument in writing signed on behalf of each of the parties
hereto.

 

ARTICLE VII.


CAPTIONS

 

The captions to the Articles and Sections contained in this Agreement are for
reference only, do not form a substantive part of this Agreement and shall not
restrict nor enlarge any substantive provision of this Agreement.

 

ARTICLE VIII.


APPLICABLE LAW

 

This Agreement, and all other documents given in connection herewith, shall be
construed in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of laws.

 

ARTICLE IX.


COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be considered an original but all of which shall constitute but one and
the same Agreement by and among the parties.

 

ARTICLE X.


SEVERABILITY

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the other provisions hereof, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provisions were omitted.
Furthermore, upon the request of any party hereto, the parties to this Agreement
shall add, in lieu of such invalid or unenforceable provisions, provisions as
similar in terms to such invalid or unenforceable provisions as may be possible
and legal, valid and enforceable.

 

4

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 

 

 

COMPANY:

 

CARTXPRESS BIO, INC.

 


By:                                                                  
Name: Haihong Zhu

Title: President

 

 

 

 

 

STOCKHOLDER:

 

THERMOGENESIS CORP.

 

 

By:                                                                  
Name: Haihong Zhu

Title: President

 

 

 

 

 

LIST OF EXHIBITS

 

A

Assignment and Assumption Agreement (Assumed Liabilities)

B

Bill of Sale and Assignment

C

Assignment and Assumption Agreement (Contracts)

D

Equipment

E

Business Employees

F

Intellectual Property

G

Contracts Being Assigned

 

 

 

Signature Page to Contribution Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION AGREEMENT
(ASSUMED LIABILITIES)

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made effective
the 1st day of January, 2019, by and between THERMOGENESIS CORP., a Delaware
corporation (“Stockholder”), and CARTXPRESS BIO, INC., a Delaware corporation
(“Company”).

 

R E C I T A L S:

 

WHEREAS, Stockholder and Company are parties to that certain Contribution
Agreement dated effective January 1, 2019 (the “Contribution Agreement”); and

 

WHEREAS, pursuant to the Contribution Agreement, Stockholder has agreed to
assign the Assumed Liabilities (as such term is defined in the Contribution
Agreement) to Company and Company has agreed to accept such assignment and
assume the Assumed Liabilities.

 

A G R E E M E N T:

 

NOW, THEREFORE, pursuant to the Contribution Agreement and in consideration of
the premises stated therein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed
that:

 

1.

Assignment. Stockholder hereby assigns to Company all of Stockholder’s
obligations under the Assumed Liabilities.

 

2.

Assumption. Company hereby accepts the foregoing assignment. From and after the
date hereof, Company hereby assumes and agrees to pay, perform and be bound by
all of Stockholder’s covenants, terms and obligations under the Assumed
Liabilities, whether such obligations accrue before, on, or after the date
hereof.

 

3.

Contribution Agreement. This Assignment is subject in all respects to the terms
and conditions of the Contribution Agreement. Nothing contained in this
Assignment shall be deemed to supersede, modify or amend any of the covenants
and agreements of Stockholder or Company contained in the Contribution
Agreement, specifically including, without limitation, the definition of
“Assumed Liabilities” set forth therein.

 

4.

Benefit. This Assignment is intended solely to benefit the parties hereto and
shall not create any liabilities to any other persons or entities or expand any
liabilities to any other persons or entities.

 

 

[Signature Page Follows]

 

A-1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first set forth above.

 

 

COMPANY:

 

CARTXPRESS BIO, INC.

 


By:                                                                  
Name: Haihong Zhu

Title: President

 

 

 

 

 

STOCKHOLDER:

 

THERMOGENESIS CORP.

 

 

By:                                                                  
Name: Haihong Zhu

Title: President

 

A-2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

BILL OF SALE AND ASSIGNMENT

 

THIS BILL OF SALE AND ASSIGNMENT (this “Bill of Sale”) is made the 1st day of
January, 2019, by and between THERMOGENESIS CORP., a Delaware corporation
(“Stockholder”), and CARTXPRESS BIO, INC., a Delaware corporation (“Company”).

 

WHEREAS, pursuant to that certain Contribution Agreement dated effective January
1, 2019 (the “Contribution Agreement”) by and among Company and Stockholder,
Stockholder has agreed to contribute and assign to Company and Company has
agreed to receive and accept from Stockholder, for the consideration and upon
the terms and conditions set forth in the Contribution Agreement, the
Contributed Assets (as such term is defined in the Contribution Agreement).

 

NOW, THEREFORE, pursuant to the Contribution Agreement and in consideration of
the premises stated therein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed
that:

 

1.

Conveyance. Stockholder hereby sells, assigns, conveys, transfers and delivers
to Company all of Stockholder’s right, title and interest in and to the
Contributed Assets, as that term is defined in the Contribution Agreement.

 

2.

Acceptance. Company hereby accepts the foregoing sale and assignment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale and
Assignment as of the date first set forth above.

 

 

STOCKHOLDER:

 

THERMOGENESIS CORP.

 


By:                                                                  
Name: Haihong Zhu

Title: President

 

 

 

 

 

COMPANY:

 

CARTXPRESS BIO, INC.

 

 

By:                                                                  
Name: Haihong Zhu

Title: President

 

B-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

ASSIGNMENT AND ASSUMPTION AGREEMENT
(CONTRACTS)

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made effective
the 1st day of January, 2019, by and between THERMOGENESIS CORP., a Delaware
corporation (“Stockholder”), and CARTXPRESS BIO, INC., a Delaware corporation
(“Company”).

 

R E C I T A L S:

 

WHEREAS, Stockholder and Company are parties to that certain Contribution
Agreement dated effective January 1, 2019 (the “Contribution Agreement”); and

 

WHEREAS, pursuant to the Contribution Agreement, Stockholder has agreed to
assign the Contracts (as such term is defined in the Contribution Agreement) to
Company and Company has agreed to accept such assignment and assume certain of
Stockholder’s obligations and liabilities under the Contracts.

 

NOW, THEREFORE, pursuant to the Contribution Agreement and in consideration of
the premises stated therein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed
that:

 

1.

Assignment. Stockholder hereby assigns to Company all of Stockholder’s right,
title and interest in and to, as well as all Stockholder’s obligations under,
the Contracts (as that term is defined in the Contribution Agreement).

 

2.

Assumption. Company hereby accepts the foregoing assignment. From and after the
date hereof, Company hereby assumes and agrees to pay, perform and be bound by
all of the covenants, terms and obligations contained in the Contracts to be
performed by Stockholder under the Contracts, whether such obligations accrued
before, on, or after the date hereof.

 

3.

Contribution Agreement. This Assignment is subject in all respects to the terms
and conditions of the Contribution Agreement. Nothing contained in this
Assignment shall be deemed to supersede, modify or amend any of the covenants,
agreements, representations or warranties of Stockholder or Company contained in
the Contribution Agreement.

 

4.

Benefit. This Assignment is intended solely to benefit the parties hereto and
shall not create any liabilities to any other persons or entities or expand any
liabilities to any other persons or entities.

 

 

[Signature Page Follows]

 

C-1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first set forth above.

 

 

STOCKHOLDER:

 

THERMOGENESIS CORP.

 


By:                                                                  
Name: Haihong Zhu

Title: President

 

 

 

 

 

COMPANY:

 

CARTXPRESS BIO, INC.

 

 

By:                                                                  
Name: Haihong Zhu

Title: President

 

C-2

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF RESTATED CERTIFICATE

 

See Exhibit 10.5 of this Form 8-K.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF FIRST REFUSAL AGREEMENT

 

See Exhibit 10.4 of this Form 8-K.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

FORM OF INVESTORS’ RIGHTS AGREEMENT

 

See Exhibit 10.3 of this Form 8-K.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

FORM OF VOTING AGREEMENT

 

See Exhibit 10.2 of this Form 8-K.

 